COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

 Cause number:                       01-18-00493-CV
 Style:                              Andrew Whallon
                                     v. Candlelight Trails 1 Association
                     *
 Date motion filed :                 June 14, 2019
 Type of motion:                     Motion to Supplement Clerk’s Record
 Party filing motion:                Appellee
 Document to be filed:

Is appeal accelerated?         No

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                          Current Due date:
           Date Requested:

Ordered that motion is:

           Granted
                    If document is to be filed, document due:
           The Court will not grant additional motions to extend time absent extraordinary circumstances.
          Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            We strike appellant’s Motion to Supplement the Clerk’s Record because said motion is deficient for failing
            to comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.5(e), 10.1(a)(5). The Court
            will consider a Motion to Supplement the Clerk’s Record that complies with the certificate of service and
            certificate of conference requirements of the Texas Rules of Appellate Procedure. See id.




Judge’s signature:        /s/ Sherry Radack
                               Acting individually         Acting for the Court

Panel consists of        ____________________________________________

Date: __June 27, 2019____